Citation Nr: 1710732	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a dental disability, characterized as complete upper and partial lower, for VA compensation and treatment purposes.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headache syndrome (claimed as migraine headaches and head).

4.  Entitlement to service connection for L5-S1 degenerative disc disease (Lumbar spine DDD) (also claimed as severe low back pain and spurs in spine).

5.  Entitlement to service connection for cervical degenerative spondylosis (cervical spine disability) (claimed as neck condition).

6.  Entitlement to service connection for a rash, claimed as due to exposure to herbicides.

7.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran cancelled a Videoconference hearing in July 2016.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2016).  At the same time, he requested that the record be held open for 60 days from the date of the hearing to allow him time to submit additional evidence.  The Veteran's motion for an extension of time was granted and the record was held open until September 2016.  In correspondence received in September 2016, the Veteran requested that the record be held open an additional 60 days.  The Veteran's motion was granted, and the record was held open until November 2016.


In September 2016, additional evidence in the form of private medical records showing treatment for some of the issues on appeal, were received by the Board.  Neither the Veteran, nor his representative, waived AOJ review of this additional evidence.  Id.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeals for the claims noted above were filed in November 2013 and March 2016.  Therefore, a remand for AOJ consideration of such new evidence is not warranted.

With respect to dental claims, a claim for dental compensation must also be considered as a claim for dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  As the question of entitlement to dental treatment has never been addressed by the RO, the issue is not properly before the Board.  Further discussion of this matter will be addressed in the remand portion of this appeal.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a dental disability for VA treatment purposes, entitlement to service connection for LS DDD, and entitlement to service connection for headache syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The veteran served in Vietnam and was exposed to herbicides.

2.  Under the laws administered by VA, replaceable missing teeth is not a disability for which VA disability compensation is payable.
3.  Hypertension was not present in service or for years thereafter, and is not etiologically related to service.

4.  The Veteran does not have a currently diagnosed rash or other skin disorder.

5.  A cervical spine disability was not present in service or for years thereafter, and is not etiologically related to service.

6.  Beginning April 26, 2010, the Veteran's PTSD has resulted in total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability, characterized as complete upper and partial lower, for VA compensation purposes, have not been met.  38 U.S.C.A. §§ 1110 , 1131, 1712 (West 2014); 38 C.F.R. §§ 4.150 , 17.161 (2013).

2.  Hypertension was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2016).

3.  A rash was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  A cervical spine disability was not incurred in or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2016).

5.  Beginning April 26, 2010, the criteria for a disability evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. 
§§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Veteran contends that his currently diagnosed hypertension and cervical spine disability are related to his active military service.  He also contends that he has a currently diagnosed skin disorder in the form of a rash, related to his active military service, including exposure to herbicides in Vietnam.  The weight of the evidence demonstrates that symptoms of hypertension or a neck or cervical spine disability were not present in service or for years thereafter.  Furthermore, there is no evidence of a current rash or other skin disorder during the appeal.  The Veteran's assertions that his hypertension, cervical spine arthritis or claimed rash, is the result of active military service, is insufficient to trigger VA's duty to provide an examination.  Accordingly, a medical examination or opinion is not required for the claims for service connection for hypertension, cervical degenerative spondylosis or a rash.


Legal Criteria for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including hypertension and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran's claim is based on herbicide exposure during service in Vietnam, the provisions of 38 U.S.C.A. § 1116 (a) (West 2014) and 38 C.F.R. § 3.309 (e) (2016) are applicable.  Such provisions provide for presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 116 (b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. 
§ 1116 (b)(2). 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116 (b)(3).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.
Dental Disability, Characterized as Complete Upper and Partial Lower

The Veteran has filed a claim for service connection for "dental/complete upper and partial lower."  The RO has interpreted this as a claim for service connection for the implantation of upper and lower dentures following the extraction of several teeth during active duty.

VA regulations provide that certain specified types of service-connected dental disorders (Class I) may be entitled to compensation.  See 38 C.F.R. § 17.161 (a).  The dental disabilities which may be awarded compensation are set forth under 
38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

In the present case, although the evidence shows that the Veteran had teeth extracted in 1963 during active service and upper and lower dentures implanted, there is no competent evidence that his claimed loss of teeth is the result of loss of substance of the body of the maxilla or mandible.  Likewise, there is no competent evidence that he suffered in-service injury or disease of the jaw, or any of the other conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  In fact, the Veteran has never reported that he sustained any dental trauma in service.  Therefore, the Veteran is not eligible for compensation for any dental disorder. 

As the Veteran is not shown to have a dental disability for which compensation may be paid, the compensation claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Hypertension

The Veteran contends that he has currently demonstrated hypertension, related to his active military service.  

Hypertension was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty. 

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to high blood pressure or hypertension. 

Post-service VA treatment records show a few elevated blood pressure readings of 120/80 in 1989.  However, there were normal blood pressure readings after that in 1990.  There was no definitive diagnosis of hypertension until 2010, more than 20 years after his discharge from service.  See Private treatment records from Dr. E.H. of the Goldsboro Psychiatric Clinic.  However, these records do not indicate that the Veteran's hypertension is related to his active military service.  There is no evidence of earlier treatment for high blood pressure or an earlier diagnosis of hypertension of record.

There is no evidence otherwise linking the current disability to service.  The Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that the Veteran's hypertension may be related to his active military service.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that hypertension was initially shown more than one year after the Veteran's discharge from service. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board acknowledges the Veteran's assertion that his hypertension is due to events during his active service.  However, while the Veteran is competent to report the observable symptoms of a disability, and in certain situations a lay person may be competent to establish the etiology of a disability; in the present case, the Veteran is not competent to provide a nexus between his currently diagnosed hypertension and his active service or events therein.  Such an opinion would require medical expertise as it would require clinical testing of his blood pressure and interpretation of clinical findings as well as assessing the relevance of any noted symptomatology.  Thus, the Board finds that the Veteran, as a layperson, is not qualified to render an opinion concerning the cause of his hypertension.  
38 C.F.R. § 3.159 (a)(1),(2) (2016). 

For the reasons and basis stated above, the Board finds that service connection for hypertension on a direct or presumptive basis is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Rash, As A Result of Herbicide Exposure

The Veteran contends that he has a rash, related to his active military service, to include exposure to herbicides during active duty in Vietnam.

Service treatment records are negative for any evidence of treatment for or a diagnosis of a rash or any other skin disorder during active duty or at the time of the Veteran's discharge.

Post-service treatment records dated in September 2010 indicate that the Veteran had allergic reactions, including itching, rash and hives, to certain medications, including Amoxy, Bextra, Codene and Sulfa.  However, these records do not indicate that the Veteran was diagnosed with or being treated for a chronic rash or any other skin disorder.  There is no other medical evidence of record showing that the Veteran has ever been treated for or diagnosed with a rash or any other skin disorder during the pendency of the appeal.  In fact, recent private treatment records dated in 2016 note that the Veteran's skin was normal, with no rashes or lesions.  See private treatment records from Dr. M.C.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no confirmation in the evidence of record that the Veteran has, or has ever had a rash or other skin disorder during the pendency of the appeal.  In the absence of proof of a current disability, there is no valid claim of service-connection. 

To the extent that the Veteran asserts that he has a current rash, he is competent to report observable symptoms, such as a skin rashes etc.  However, he is not competent to diagnose a skin disorder, as this takes expertise beyond mere observation of symptoms.  Rather, it requires medical training to be able to relate those symptoms to a specific skin condition.  The Veteran lacks such expertise, thus, he is not competent to render a diagnosis related to any self-reported skin symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the absence of a currently diagnosed rash or other skin disorder during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cervical Spine Disability

The Veteran also contends that he has a cervical spine or neck disability related to his active military service.

Service treatment records are negative for any evidence of a neck or cervical spine condition during active duty or at the time of the Veteran's discharge.  

The post-service medical evidence of record shows that the Veteran has been diagnosed with cervical degenerative spondylosis and cervical radiculopathy C5, C6, C7, C8, T1.  See July 1990 VA treatment records from USAHC Ft. McPherson, Georgia.  However, the evidence does not indicate that the diagnosed cervical spine disability is due to any event or incident of the Veteran's period of active duty.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the arthritis of the neck was initially shown more than one year after the Veteran's discharge from service. 

The Veteran's report of a continuity of neck pain since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that he is not competent to relate his symptomatology to his current cervical spine disability, as it would require medical expertise to say that the current cervical spine disability identified after service, is the result of an in-service neck or cervical spine injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his neck or cervical spine disability.  38 C.F.R. § 3.159 (a)(1),(2) (2016). 

There is no competent evidence relating the Veteran's cervical spine disability to any event in his active service.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including at work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work....)."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," has some meaningful interpersonal relationships."  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Analysis

Private medical records from Dr. E.H. of the Goldsboro Psychiatric Clinic dated in 2010 show that the Veteran complained of nightmares at least 7 times per week, waking up in a panic and sweating.  He also reported panic attacks once or twice a month, lasting all day.  He was prescribed psychotropic medication to treat his symptoms.  May 2010 treatment records indicate that during an April 2010 evaluation, the Veteran had intrusive thoughts, easy startle response, hypervigilance, and could not tolerate people behind him.  He rarely socialized, recent memory was severely impaired, working memory was 70% impaired, and he experienced unexplainable anger, sadness and fear 80% of the time, indicating that his prefrontal cortex was dysfunctional.  The Veteran felt depressed 70% of the time, with low energy and diminished interest in things.  He had crying spells 50% of the time and he experienced anger and agitation easily.  He also felt hopeless and suicidal at times.  He was diagnosed with chronic PTSD and chronic major depression, and assigned a GAF score of 40.  Dr. E. H. concluded that, because of his PTSD, the Veteran was unable to sustain social or work relationships, and therefore, he opined that the Veteran was permanently and totally disabled and unemployable.

The Veteran was afforded a VA examination in July 2010.  He reported panic attacks less than once per week, frequent anxiety attacks and difficulty falling or staying asleep.  The examiner noted that there was evidence of mild memory loss, avoidance of people and watching war-related news.  It was also noted that the Veteran had an exaggerated startle response, which continued to persist as any loud noise startled him and he was often irritable, with outbursts of anger.  The examiner concluded that the Veteran was able to handle money and his bills and was able to perform activities of daily living.  The examiner assigned a GAF score of 57.

The Veteran was afforded a VA contract psychiatric examination in November 2010.  He reported flashbacks, nightmares, irritability, anger, social isolation and paranoia.  The symptoms were moderate, but constant, continuous or ongoing.  He also reported that his symptoms affected total daily functioning, which resulted in marital conflict (his wife stopped sleeping with him).  He also complained of sleep impairment for 30 years and reported middle insomnia, with vivid nightmares, which startled his wife.  He denied a history of violent behavior or suicide attempts.  With regard to his family relationships, the Veteran reported having a good relationship with his mother, father and five siblings, and an excellent relationship with his children.  However, he described his marriage as strained.  With regard to social functioning outside of his family, he reported social isolation and increased paranoia.  He also noted that he was not working, and had not worked for seven years, but he reported that his unemployment was not due primarily to the effects of a mental condition.

During mental status examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was grossly inappropriate with examples of tearfulness.  He had poor eye contact during the examination.  Affect and mood showed a disturbance of motivation and mood.  He was very sad and tearful while telling his story.  Communication was within normal limits.  There was abnormal (garbled) speech, which occurred persistently.  However, it was not circumstantial, circumlocutory speech, stereotypical speech, illogical, obscure speech, irrelevant speech or pressured speech.  When he got really full, he began to chew his words.  He showed impaired attention and/or focus, and could not complete serial sevens.  Panic attacks were absent, but there were signs of suspiciousness.  There was no report of a history of delusions or hallucinations, and at the time of examination, there was no delusions or hallucinations observed.  Obsessive-compulsive behavior was absent.  Thought processes were impaired, as he had slowness of thought.  He had some difficulty retrieving facts when he became tearful.  Judgement was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideation were absent.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and were described as flashbacks, nightmares, avoidance and paranoia.  He was assigned a GAF score of 45.  The examiner concluded that the Veteran was having both vivid and intense nightmares, and although he was on medications, nothing was targeting his paranoia or distressing nightmares.  The examiner opined that the Veteran was unable to perform either physical or sedentary employment activities.

The Veteran was afforded his most recent VA PTSD examination in September 2013.  The examiner noted that the Veteran was non-compliant with his medications at that time.  However, he had not been violent, homicidal or suicidal, and had not had any inpatient psychiatry.  The Veteran complained of symptoms of anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; nightmares 2-3 times a week; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner also concluded that the Veteran needed to seek follow-up treatment, and that he required trauma recovery therapy and medication management.  He noted that the Veteran did not appear to pose any threat of danger or injury to himself or others.  The Veteran was assigned a GAF score of 45.

The Veteran has already been granted a total disability rating, based on individual unemployability, due to his service-connected PTSD, effective April 26, 2010.  Therefore, there is no dispute as to whether he has been totally occupationally impaired since service connection was granted as of that date.  The remaining question is whether he has also demonstrated total social impairment since the beginning of the appeal period.  The Board finds that the evidence noted above shows that the Veteran has also demonstrated total social impairment since the beginning of the appeal period in April 2010.
In this regard, the evidence of record shows that on private examination in April 2010 and VA examination in November 2010, the Veteran was determined to be totally socially and occupationally impaired, due to his service-connected PTSD.  Furthermore, both the April 2010 and November 2010 examiners assigned GAF scores between 40 and 45, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  He was assigned a higher GAF score of 57 in July 2010, but this examination was not as thorough as the April and November 2010 examinations.  In this regard, although the July 2010 examiner concluded that the Veteran was able to perform activities of daily living, the examiner did not give an opinion on the Veteran's social and occupational functioning.  All of the examiners who examined the Veteran at the beginning of the appeal period, in 2010, noted his severe PTSD symptomatology.  Furthermore, a majority of the examiners concluded that he was totally socially and occupationally impaired at that time.  Based on this evidence, and resolving all doubt in the Veteran's favor, the Board finds that the preponderance of evidence shows that the Veteran's PTSD symptomatology more nearly approximates the criteria for a 100 percent disability rating, based on total social and occupational impairment, for the entire appeal period.  


ORDER

Service connection for a dental disability, characterized as complete upper and partial lower, for VA compensation purposes, is denied.

Service connection for hypertension is denied.

Service connection for a rash, claimed as due to exposure to herbicides, is denied.

Service connection for cervical degenerative spondylosis is denied.

A 100 percent rating for PTSD is granted, beginning April 26, 2010, subject to the laws and regulations governing the payment of monetary benefits. 

REMAND

Dental Disability

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600  (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469  (Jan. 30, 2012).  The amended version of 
38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381 (a) (2016).  
In this case, the claim of entitlement to service connection for a dental disability for purposes of VA outpatient treatment has not been adjudicated by the RO or referred to VHA for a determination on the relevant questions.  Accordingly, the Board finds that remand, rather than referral, is appropriate. 

A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Lumbar Spine DDD

Service treatment records show several complaints of low back pain and the Veteran's reports of a long history of low back pain.  No low back disability was diagnosed during service or at discharge.

Post-service VA treatment records show complaints of low back pain as early as 1989.  

During a November 2010 VA examination, he reported low back pain since 1972, following a jeep accident during active duty in Vietnam.  He was diagnosed based on X-ray evidence with Degenerative arthritis of the lumbar spine.  The examiner did not give an opinion on the etiology of the Veteran's diagnosed low back disability.

The Veteran was afforded another VA examination in December 2012.  The examiner opined that the diagnosed low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there is a 26-year gap between the last service treatment record showing a complaint of low back pain and the 2010 VA examination where he was diagnosed with his current lumbar spine disability.  According to the examiner, this does not establish a "longitudinal trend of subjective complaints and objective findings; therefore, a causal relationship cannot be established."  See December 2012 VA examination report.  

The Board finds that essentially, the examiner found that although there was evidence of treatment for low back pain in service, as there was no evidence of a low back disability for many years following the Veteran's discharge, his current lumbar spine disability is not related to his low back complaints in service.  However, this position is inaccurate.  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2016).  The December 2012 examiner did not provide an adequate opinion as to whether the low back disability identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes that the VA examiner did not consider the Veteran's reports of continuity of symptomology and treatment following his in-service back injury.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the circumstances surrounding his in-service back injury, as well as the onset and nature of his back symptoms.  The Veteran's reports provide competent and credible evidence of a back injury during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of back symptoms in service. 
As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current low back disability is necessary.  See 
38 C.F.R. § 4.2 (2016).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his low back disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Headache Syndrome

The Veteran contends that sometime in the mid 1970's, during active duty, he began feeling tired, congested and achy and having severe headaches.  See November 2010 statement from the Veteran.
Service treatment records show complaints of constant headaches during active duty.

Post-service VA treatment records show complaints of constant headaches in May 1989, but there was no diagnosis of a chronic headache condition made at that time.

The Veteran was afforded a VA examination in December 2012.  The examiner noted that although there are complaints of headaches in the service treatment records, there are only two such notations, and they are dated one day apart, which according to the examiner, suggests that the condition was temporary.  The examiner noted further that the last complaint of headaches in the service treatment records was in May 1989, approximately 23 years prior to the December 2012 examination, and therefore, there was no "longitudinal trend of subjective complaints and objective findings; and therefore, a causal relationship cannot be established."  See December 2012 VA examination report.  

As noted above with regard to the Veteran's claimed low back disability, the Board finds that essentially, the examiner found that although there was evidence of treatment for headaches in service, as there was no evidence of headaches for many years following the Veteran's discharge, his current headache syndrome is not related to his complaints of headaches in service.  However, this position is inaccurate.  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2016).  The December 2012 examiner did not provide an adequate opinion as to whether the headaches identified after service are related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes that the VA examiner did not consider the Veteran's reports of continuity of symptomology and self-treatment for headaches following service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the onset and nature of his headaches.  The Veteran's reports provide competent and credible evidence of headaches during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of headaches in service. 

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current headache syndrome is necessary.  See 
38 C.F.R. § 4.2 (2016).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his headaches, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of the Veteran's failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

3.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

4.  Then, afford the Veteran a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed low back disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed low back disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Then, afford the Veteran a VA neurological examination with an appropriate expert to determine the nature and etiology of his claimed headache syndrome.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For any currently diagnosed headaches, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


